Citation Nr: 0321286	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
internal derangement of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of right knee arthroscopic surgery 
with pain and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
rating in excess of 20 percent for right knee internal 
derangement with a history of a medial meniscus tear.  A 
March 2000 hearing officer's decision and statement of the 
case granted a separate 10 percent disability rating for 
postoperative residuals of right knee arthroscopic surgery 
with pain and limitation of motion.  Subsequently, the 
veteran perfected his appeal as to these matters.  

In December 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran's March 2000 VA Form 9 includes 
statements that may be construed as raising a claim for a 
total disability rating based upon individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


REMAND

In July 2002, the Board undertook evidentiary development on 
this claim under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, further Board action may not be 
taken at this time on the issue on appeal.  In accordance 
with a July 2002 development memorandum the Board obtained 
additional VA medical evidence, which has not been considered 
by the AOJ, and the veteran has not waived such 
consideration.  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the veteran was notified of 
this change and how it applies to his claim in correspondence 
dated in November 2001, the AOJ should review the record to 
ensure that all required notice and assistance has been 
adequately provided.

Accordingly, the case is REMANDED for the following:

The AOJ should review the veteran's claim 
in light of all additional evidence 
received since the March 2000 statement 
of the case (SOC) (and in particular the 
evidence obtained by the Board).  The AOJ 
should ensure that all required VCAA 
notice and assistance has been adequately 
provided.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should have the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




